Citation Nr: 1300884	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  02-12 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for gastrointestinal disease, to include an ulcer.

2.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected cold injury residuals of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to June 1950 and from March 1951 to February 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2001 and March 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the September 2001 rating decision, the RO denied a claim of entitlement to service connection for bilateral pes planus.   In the March 2003 rating decision, the RO granted service connection for gastrointestinal disease, to include an ulcer, and assigned a 40 percent disability rating and effective from February 28, 1990.  This award implemented a February 2003 Board decision that had granted the Veteran's appeal as to a claim of entitlement to service connection for gastrointestinal disease. 

In a November 2009 decision, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 40 percent for gastrointestinal disease and remanded the claim of entitlement to service connection for bilateral pes planus.  In May 2010, the Board again remanded the claim of entitlement to service connection for bilateral pes planus.  In August 2011, the Board vacated that part of the November 2009 decision that denied entitlement to an evaluation in excess of 40 percent for gastrointestinal disease and remanded the issue to the RO for additional development.  Because neither claim has been granted in full or withdrawn, they both remain on appeal, as reflected above.

The Veteran and his spouse testified at a Board hearing at the RO in May 2005 before a Veterans Law Judge who is no longer able to consider the Veteran's appeal.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2012, VA contacted the Veteran and asked if he would like to appear at another hearing before the Board because the Veterans Law Judge that conducted his previous hearing could no longer decide his appeal.  In a November 2012 response, the Veteran first indicated reluctantly that he did not wish to appear at another hearing and then stated that he would prefer to appear at a hearing at the RO if it could be scheduled within the next few months.  Thus, it appears that the Veteran does want another hearing.  

The Board finds that, in order to afford the Veteran due process with regard to his hearing request, he must be scheduled for a hearing at the RO.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Therefore, a remand is necessary in this case.  Given the Veteran's age and health status, his hearing should be scheduled as soon as possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should take appropriate steps in order to schedule the Veteran for a board hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  Given the Veteran's age and health status, his hearing should be scheduled as soon as possible.

The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

